DETAILED ACTION

Status of the Application and Response to Election/Restriction Requirement
Applicant’s response filed on April 16, 2021 and including a written election to examine group I (claims 1-6, 18, and 20), responsive to the requirement for election/restriction mailed on February 22, 2021, is hereby acknowledged. The election was made without traverse. Claims 7-17, 19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b)  as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-6, 18, and 20 are pending and currently under consideration for patentability under 37 CFR 1.104.

Priority
The instant application has a filing date of May 5, 2020 and claims for the benefit of a prior-filed foreign application number JP2019-088990 filed on May 9, 2019. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-6, 18, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 18 is/are drawn to methods (i.e., a process), claim(s) 1-6 is/are drawn to devices (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable storage media (i.e., a machine/manufacture). As such, claims 1-6, 18, and 20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 18 and 20) recites/describes the following steps; 
acquire designated location information regarding a location of a place that has been designated in advance; 
acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information; 
identify the identification information associated with the terminal location information being substantially the same as the designated location information, and 
output tendency information indicating a tendency of at least one operation behavior taken by at least one user having the identified identification information and taken before a time when a terminal is locate at a location 76indicated by the terminal location information being substantially the same as the designated location information, for distribution of information regarding the designated place
These steps, under its broadest reasonable interpretation, describe or set-forth determining and outputting behavioral tendencies associated with persons prior to arriving at a location (e.g., a an advertising, marketing or sales activities or behavior and/or business relations and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) determining and outputting behavioral tendencies associated with persons prior to arriving at a location (e.g., a merchant location) (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 18 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not 

The claim(s) recite the additional elements/limitations of
“a behavioral analysis device comprising; at least one memory configured to store computer program code; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising: a designated location information acquisition code configured to cause the at least one processor to… a behavior history acquisition code configured to cause the at least one processor to…and an output code configured to cause the at least one processor to” (claim 1)
“performed by at least one computer” (claim 18)
“a non-transitory computer readable medium storing thereon a behavioral analysis program, the behavioral analysis program, when executed by at least one processor, causing the at least one processor to” (claim 20)

The requirement to execute the claimed steps/functions using “a behavioral analysis device comprising; at least one memory configured to store computer program code; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising: a designated location information acquisition code configured to cause the at least one processor to… a behavior history acquisition code configured to cause the at least one processor to…and an output code configured to cause the at least one processor to” (claim 1) and/or “performed by at least one computer” (claim 18) and/or “a non-transitory computer readable medium storing thereon a behavioral analysis program, the behavioral analysis program, when executed by at least one processor, causing the at least one processor to” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited element(s) of “acquire designated location information regarding a location of a place that has been designated in advance” and/or “acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information”, even if they were considered to be “additional” elements, simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea. The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because retrieving this data would be required in any implementation of the abstract idea, and because data gathering has long been held to be insignificant pre-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a behavioral analysis device comprising; at least one memory configured to store computer program code; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising: a designated location information acquisition code configured to cause the at least one processor to… a behavior history acquisition code configured to cause the at least one processor to…and an output code configured to cause the at least one processor to” (claim 1) and/or “performed by at least one computer” (claim 18) and/or “a non-transitory computer readable medium storing thereon a behavioral analysis program, the behavioral analysis program, when executed by at least one processor, causing the at least one processor to” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).

As discussed above in “Step 2A – Prong 2”, the recited element(s) of “acquire designated location information regarding a location of a place that has been designated in advance” and/or “acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information”, even if they were considered to be “additional” elements, simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of digital advertising/marketing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the phrase "the computer program code from the at least one memory”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 states that the at least one memory is configured to store computer program code. However, Claim 1 does not positively state that the device’s memory actually has the computer program code stored thereon. As such, there is insufficient antecedent basis for reading the computer program code from the at least one memory. Examiner notes that because of the statement “at least one memory configured to store computer program code”, the program code is not positively recited as being part of the claimed device. As such, any device comprising a memory and at least one processor would anticipate the claimed behavioral analysis device (e.g., because any memory is “configured to store” the computer program code recited in the body of the claim). For the purpose of examination, the phrase “at least one memory configured to store computer program code” will be interpreted as being “at least one memory having computer program code stored thereon.”
	Dependent claims 2-6 are similarly indefinite by virtue of the dependency on claim 1.

	Claims 1, 18, and 20 recite the phrase "the terminal location information being substantially the same as the designated location information". There is insufficient antecedent basis for this limitation in the claim. The claims suggest location information regarding a location of a place is acquired, and that a history of terminal location information regarding user terminals is acquired, but never indicates that this location information is compared to determine or identify terminal location information that is substantially the same as the designated location information. As such, reference to his “substantially the same” information lacks antecedent basis. For the purpose of examination, the phrase “identify the identification information associated with the terminal location information being substantially the same as the designated location information” will be interpreted as being “identify [[the]] identification information associated with [[the]] terminal location information that has been identified as being substantially the same as the designated location information.”
	Dependent claims 2-6 are similarly indefinite by virtue of the dependency on claim 1.


	Claims 5 and 6 recite the phrase "the tendency information indicating a series of operation behaviors that tend to be taken". There is insufficient antecedent basis for this limitation in the claim. Claim 1 only refers to “tendency information indicating a tendency of at least one operation behavior taken”.  For the purpose of examination, the phrase “the tendency information indicating a series of operation behaviors that tend to be taken” will be interpreted as being “tendency information indicating a series of operation behaviors that tend to be taken.”







Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-4, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khann et al. (U.S. PG Pub No. 2015/0006712, January 1, 2015 - hereinafter "Khann”) in view of Shim et al. (U.S. PG Pub No. 2016/0048869, February 18, 2016 - hereinafter "Shim”)

With respect to claims 1, 18, and 20, Khann teaches a behavioral analysis device, a behavioral analysis method performed by at least one computer, and non-transitory computer readable medium storing thereon a behavioral analysis program, the behavioral analysis program, when executed by at least one processor, causing the at least one processor to perform the method, comprising;
at least one memory configured to store computer program code; and (Fig 1 & Fig 9)
at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising: (Fig 1 & Fig 9)
a designated location information acquisition code configured to cause the at least one processor to acquire designated location information regarding a location of a place that has been designated in advance; ([0029]-[0031] “associating the locations…with a commercial entity (such as a retail store ore restaurant)…relevant store locations (e.g., commercial entities associated with an online advertising campaign…can identify the commercial entity…and further identify a location of the commercial entity” – therefore the system has acquired designated location information regarding a location of a place that has been designated in advance (e.g., location of a merchant’s store associated with an advertisement campaign for that merchant),  [0039] “queries a…table with the commercial entity ID to obtain the location extension which contains, e.g., latitude and longitude pairs for the commercial entity’s store locations”, [0098] “receives or obtains the location of the commercial entity”)
a behavior history acquisition code configured to cause the at least one processor to acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, ([0029]-[0031] “locations of a user device…associating the locations of the user device with…system receives a plurality of location data points from a user’s remote device…the system may receive a plurality of location pings or data points from a user device…mobile user device…can filter the location pings…and further cluster the location pings…” – therefore the system receives/stores and acquires from storage a history of terminal location information regarding a location of a terminal of a respective user, [0036] “consent to obtain…geographic location information…associated with a unique identifier”, [0047]-[0051] “receive data points…location information and time information…can also receive an identifier associated with the data point…unique user identifier”
 identification information of the respective user associated with the terminal location information, ([0047] “receive data points…location information and time information…can also receive an identifier associated with the data point…unique user identifier”, [0036] “consent to obtain…geographic location information…associated with a unique identifier”, [0031 “correlates the click with a unique user identifier”)
and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information; and ([0031] “receives an indication…that a user has clicked on an online content…and correlates the click with a unique user identifier” – therefore the system receives/stores and acquires from storage a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information, [0042]-[0043] “user of the user device may view the content item…or may click on or select the content item…an indication of user interest in the content item may include a click, selection…receives the indication of the user interest…correlate the indications…with the online content items…obtains an identifier…can log or store…information associated with the content item, commercial entity, and an identifier…”)
an output code configured to cause the at least one processor to identify the identification information associated with the terminal location information being substantially the same as the designated location information ([0031] “identify a location of the commercial entity…correlates the click with a unique user identifier…location pings or data points…associated with the same unique identifier…filter the location pings…location and duration thresholds used to filter the location pings can determine whether a user…visited the store…the system can cross-reference the click with the store visit to identify a location based conversion” – therefore the system identifies the identification information associated with the terminal location information being substantially the same as the designated location information and determines at least one operation behavior taken by at least one user having the identified identification information and taken before a time when a terminal is locate at a location 76indicated by the terminal location information being substantially the same as the designated location information, [0081]-[0082] “can determine if…within a distance threshold to a commercial entity to determine a valid…that indicates an activity at the commercial entity…correlate a visit to a commercial entity with an indication of user interest in an online content item to determine a location based conversion”, [0092])
and output tendency information indicating a tendency of at least one operation behavior taken by at least one user having the identified identification information and taken before a time when a terminal is locate at a location 76indicated by the terminal location information being substantially the same as the designated location information ([0083] “can generate reports that include performance metrics based on location based conversions…click-time versus visit time…” – therefore the system outputs tendency information indicating a tendency of at least one operation behavior taken by at least one user (e.g., tendency to click at certain times when visiting at certain times) associated with a location-based conversion, [0014] & [0109] “generate a report indicating a location based conversion rate for the online content item….can also identify a keyword associated with the online content item, and can generate the report for the keyword”…“report can…include a plurality of views…ad groups…keywords…offline visit rate…visits/clicks”,  [0109]-[0111] “the report can be categorized by various campaigns…can…include…ad groups…ads keywords…click through rate…offline visit rate…number of location based conversions with respect to the number of clicks or impressions…in-store visit rate…estimated clicks visited…” – therefore the system outputs tendency information indicating a tendency of at least one operation behavior taken by at least one user having the identified identification information and taken before a time when a terminal is locate at a location 76indicated by the terminal location information being substantially the same as the designated location information
Khann does not appear to disclose,
output tendency information for distribution of information regarding the designated place
However, the phrase “for distribution of information regarding the designated place” indicates an intended use of the output information. The described intended use does not result in a structural difference (or, in the case of the process claims, manipulative difference) between the claimed invention and the prior art. For example, the information would be output in the same way regardless of what a human would/could do once they have observed the information. As such, the recitation does not serve to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ. This descriptive material is given no patentable weight. 

A secondary prior art reference is being cited purely for the sake of expediting prosecution.

Shim discloses determination of location based conversions, and further outputting tendency information indicating a tendency of at least one operation behavior taken by at least one user ([0036] “analysis to assess whether the ad impression had any impact on changing the impression users' physical store visitation behavior…can determine metrics such as…likelihood of store visits for different geography and demographics”). Shim further discloses 
outputting tendency information for distribution of information regarding the designated place ([0036] “metrics such as…likelihood of store visits for different geography and demographics…these and other metrics from the analyses enable advertisers to make adjustments to their ad campaigns to improve performance (e.g., increase store visits, target certain demographics)”, [0054] “enables advertisers to…make specific adjustments if necessary”)
Shim suggests it is advantageous to include outputting tendency information for distribution of information regarding the designated place, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s) ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device, method and medium of Khann to include outputting tendency information for distribution of information regarding the designated place, as taught by Shim, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).

With respect to claim 2, Khann teaches the device of claim 1;
wherein the output code is configured to cause the at least one processor to output the tendency information ([0083] “can generate reports that include performance metrics based on location based conversions…click-time versus visit time…” – therefore the system outputs tendency information indicating a tendency of at least one operation behavior taken by at least one user (e.g., tendency to click at certain times when visiting at certain times) associated with a location-based conversion, [0109]-[0111] “the report can be categorized by various campaigns…can…include…ad groups…ads keywords…click through rate…offline visit rate…number of location based conversions with respect to the number of clicks or impressions…in-store visit rate…estimated clicks visited…”)
Khann does not appear to disclose,
outputting attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information
However, Shim discloses 
outputting attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information (Fig 26A impression indices indicate attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information, [0036] “metrics such as…likelihood of store visits for different geography and demographics”, [0045]-[0046] & [0050]-[0055] “measures the impact of targeting a specific set of users…”, Table 1)
Shim suggests it is advantageous to include outputting attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s) ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khann to include outputting attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information, as taught by Shim, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).


With respect to claim 3, Khann and Shim teach the device of claim 2. Khann does not appear to disclose,
wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the at least one operation behavior indicated by the tendency information,
 and the output code is configured to cause the at least one processor to output the attribute information indicating the determined attribute
However, Shim discloses 
wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the at least one operation behavior indicated by the tendency information, ([0035] “impression data…the impression data can include…targeting identifiers…user agent strings and segment identifiers” – therefore the system determines, based on the operation information, the attributes of the users that have taken the behaviors, [0061], [0070] “by joining the impression data associated with the user with their existing user profile, and performs…feature aggregation…demographics…”, [0080]
 and the output code is configured to cause the at least one processor to output the attribute information indicating the determined attribute (Fig 26A impression indices indicate attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information, [0036] “metrics such as…likelihood of store visits for different geography and demographics”, [0045]-[0046] & [0050]-[0055] “measures the impact of targeting a specific set of users…”, Table 1)
Shim suggests it is advantageous to include wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the at least one operation behavior indicated by the tendency information, and the output code is configured to cause the at least one processor to output the attribute information indicating the determined attribute, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s) ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khann to include wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the at least one operation behavior indicated by the tendency information, and the output code is configured to cause the at least one processor to output the attribute information indicating the determined attribute, as taught by Shim, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).


With respect to claim 4, Khann teaches the device of claim 1;
wherein the output code is configured to cause the at least one processor to output the tendency information indicating: the tendency of the at least one operation behavior ([0083] “can generate reports that include performance metrics based on location based conversions…click-time versus visit time…” – therefore the system outputs tendency information indicating a tendency of at least one operation behavior taken by at least one user (e.g., tendency to click at certain times when visiting at certain times) associated with a location-based conversion, [0109]-[0111] “the report can be categorized by various campaigns…can…include…ad groups…ads keywords…click through rate…offline visit rate…number of location based conversions with respect to the number of clicks or impressions…in-store visit rate…estimated clicks visited…”)
tracking an elapsed time 77from when the at least one operation behavior is taken to when the terminal is located at the location indicated by the terminal location information being substantially the same as the designated location information ([0055], [0082] “time window”, [0108] “difference in time between…clicked…)
Khann does not appear to disclose,
outputting a tendency of an elapsed time 77from when the at least one operation behavior is taken to when the terminal is located at the location indicated by the terminal location information being substantially the same as the designated location information
However, Shim discloses 
outputting a tendency of an elapsed time 77from when the at least one operation behavior is taken to when the terminal is located at the location indicated by the terminal location information being substantially the same as the designated location information (Table 1 “probability of a visit to a target place…after receiving an impression within the conversion window” – probability of in-store conversion within time window is a “tendency of an elapsed time from when the at least one operation behavior is taken to when the terminal is located at the location indicated by the terminal location information being substantially the same as the designated location information”)
Shim suggests it is advantageous to include outputting a tendency of an elapsed time 77from when the at least one operation behavior is taken to when the terminal is located at the location indicated by the terminal location information being substantially the same as the designated location information, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s) ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khann to include outputting a tendency of an elapsed time 77from when the at least one operation behavior is taken to when the terminal is located at the location indicated by the terminal location information being substantially the same as the designated location information, as taught by Shim, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).

Examiner notes Hsiao (cited below) also discloses outputting a tendency of an elapsed time 77from when the at least one operation behavior is taken to a conversion ([0057] “analysis of a conversion cycle…determines that, on average, an amount of time from a user’s first exposure to an advertisements to a conversion is 20 days, the advertiser can use this data”). 



	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khann in view of Shim, as applied to claim 1 above, and further in view of Hsiao et al. (U.S. PG Pub No. 2012/0259854 October 11, 2012 - hereinafter "Hsiao”)

With respect to claim 5, Khann and Shim teach the device of claim 1. Although Shim suggests tracking a series of operation behaviors ([0039] “can be used to credit one or more impressions to a visit”), Khann and Shim do not appear to disclose,
wherein the output code is configured to cause the at least one processor to output the tendency information indicating a series of operation behaviors that tend to be taken by the at least one user determined to have converted (i.e., having the identification information associated with the terminal location information being substantially the same as the designated location information)
However, Hsiao discloses 
wherein the output code is configured to cause the at least one processor to output the tendency information indicating a series of operation behaviors that tend to be taken by the at least one user determined to have converted (Fig 5 & Fig 14 & Fig 15 shows tendency metrics for series of operation behaviors (e.g., series of sources/mediums on which actions occurred) that tend to be taken by the at least one user, [0030]-[0031] “performance analysis…may analyze conversion path data to assist an advertiser to determine an effective advertising strategy…analysis and reports of the conversion path data…the user may review to content many times prior to performing a conversion action…analysis tool may track or analyze…marketing channels (search terms…may identify the marketing channel that drove the users…path length information, time lag information…”, [0048], [0075] “various information regarding the conversion paths”, [0085])
Hsiao suggests it is advantageous to include wherein the output code is configured to cause the at least one processor to output the tendency information indicating a series of operation behaviors that tend to be taken by the at least one user determined to have converted, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s) ([0030], [0057]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khann in view of Shim to include wherein the output code is configured to cause the at least one processor to output the tendency information indicating a series of operation behaviors that tend to be taken by the at least one user determined to have converted, as taught by Hsiao , because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).


With respect to claim 6, Khann, Shim, and Hsiao teach the device of claim 5. Khann does not appear to disclose,
wherein the output code is configured to cause the at least one processor to output the tendency information indicating the tendency of the series of operation behaviors 
and a tendency of a time interval between operation behaviors in the series of operation behaviors
However, Hsiao discloses 
wherein the output code is configured to cause the at least one processor to output the tendency information indicating the tendency of the series of operation behaviors (Fig 5 & Fig 14 & Fig 15 shows tendency metrics for series of operation behaviors (e.g., series of sources/mediums on which actions occurred) that tend to be taken by the at least one user, [0030]-[0031] “performance analysis…may analyze conversion path data to assist an advertiser to determine an effective advertising strategy…analysis and reports of the conversion path data…the user may review to content many times prior to performing a conversion action…analysis tool may track or analyze…marketing channels (search terms…may identify the marketing channel that drove the users…path length information, time lag information…”, [0048], [0075] “various information regarding the conversion paths”, [0085]) 
and a tendency of a time interval between operation behaviors in the series of operation behaviors ([0006] “path-level…time lag”, [0032] “performance analysis …path length information, time lag information…one or more of time lag measures…”, [0089] “time lag…between interactions”)
Hsiao suggests it is advantageous to include wherein the output code is configured to cause the at least one processor to output the tendency information indicating the tendency of the series of operation behaviors and a tendency of a time interval between operation behaviors in the series of operation behaviors, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s) ([0030], [0057]-[0059]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khann in view of Shim to include wherein the output code is configured to cause the at least one processor to output the tendency information indicating the tendency of the series of operation behaviors and a tendency of a time interval between operation behaviors in the series of operation behaviors, as taught by Hsiao , because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).






Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
“Tie Together Offline & Online Engagement with ‘Store Visits’ in Google Analytics” (Anwar, Aniqa; published at https://www.seerinteractive.com/blog/offline-online-store-visits-in-google-analytics/ on March 15, 2019) teaches tracking location information and behavior information and user identifiers to identify in-store conversions

“Everything you need to know about AdWords’ store visit conversions” (Kim, Larry; published at https://www.searchenginewatch.com/2016/06/20/everything-you-need-to-know-about-adwords-store-visit-conversions/ on June 20, 2016) teaches tracking location information and behavior information and user identifiers to identify in-store conversions 

	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621